In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00085-CV


                             CHARMINE WILLIAMS, APPELLANT

                                                    V.

                                  EMILY’S RENTALS, APPELLEE

                          On Appeal from the County Court at Law No. 1
                                       Bell County, Texas
                    Trial Court No. 90872, Honorable Jeanne Parker, Presiding

                                           August 31, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Charmine Williams, appeals from the trial court’s Final Judgment.1

Williams’s brief was originally due August 5, 2021, but was not filed. By letter of August

12, 2021, we notified Williams that the appeal was subject to dismissal for want of




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
prosecution, without further notice, if a brief was not received by August 23. To date,

Williams has not filed a brief or had any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                       Per Curiam




                                            2